Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of June 5, 2019 (the
“Effective Date”), is between Vistra Energy Corp. (the “Company”) and David
Campbell (“Executive”).

Recitals:

WHEREAS, the Company and Executive desire to enter into a written employment
agreement to reflect the terms upon which Executive shall provide services to
the Company.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1.    Term.

(a)     The term of Executive’s employment under this Agreement shall be
effective as of the Effective Date, and shall continue until the four (4) year
anniversary of the Effective Date (the “Initial Expiration Date”); provided that
on the Initial Expiration Date and each subsequent anniversary of the Initial
Expiration Date, the term of Executive’s employment under this Agreement shall
be extended for one (1) additional year unless either party provides written
notice to the other party at least sixty (60) days prior to the Initial
Expiration Date (or any such anniversary, as applicable) that Executive’s
employment shall not be so extended (in which case, Executive’s employment shall
terminate on the Initial Expiration Date or any such anniversary, as
applicable); provided, however, that Executive’s employment under this Agreement
may be terminated at any earlier time pursuant to the provisions of Section 5.
The period of time from the Effective Date through the termination of this
Agreement and Executive’s employment hereunder pursuant to its terms is herein
referred to as the “Term”; and the date on which the Term is scheduled to expire
(i.e., the Initial Expiration Date or the scheduled expiration of the extended
term, if applicable) is herein referred to as the “Expiration Date.”

(b)    Executive agrees and acknowledges that the Company has no obligation to
extend the Term or to continue Executive’s employment following the Expiration
Date, and Executive expressly acknowledges that no promises or understandings to
the contrary have been made or reached.

2.    Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.

(a)    “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.



--------------------------------------------------------------------------------

(b)    “Change in Control” shall, be deemed to occur upon any of the following
events:

(i)    the acquisition by any Person or related “group” (as such term is used in
Sections 13(d) and 14(d) of the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto (the “Exchange Act”)) of Beneficial Ownership
(as defined in Rule 13d-3 promulgated under Section 13 of the Exchange Act) of
30% or more (on a fully diluted basis) of either (A) the then-outstanding shares
of the common stock of the Company (the “Common Stock”), including Common Stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, and the exercise of any similar right to acquire such Common
Stock (the “Outstanding Company Common Stock”); or (B) the combined voting power
of the then-outstanding voting securities of the Company entitled to vote in the
election of directors (the “Outstanding Company Voting Securities”); but
excluding any acquisition by the Company or any of its Affiliates or by any
employee benefit plan sponsored or maintained by the Company or any of its
Affiliates;

(ii)     a change in the composition of the Board such that members of the Board
during any consecutive 12-month period (the “Incumbent Directors”) cease to
constitute a majority of the Board. Any person becoming a director through
election or nomination for election approved by a valid vote of at least two
thirds of the Incumbent Directors shall be deemed an Incumbent Director;
provided, however, that no individual becoming a director as a result of an
actual or threatened election contest, as such terms are used in Rule 14a-12 of
Regulation 14A promulgated under the Exchange Act, or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed an Incumbent Director;

(iii)    the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; or

(iv)     the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (a “Business Combination”), or sale, transfer or other
disposition of all or substantially all of the business or assets of the Company
to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Business Combination or Sale: (A) more than 50% of
the total voting power of the entity resulting from such Business Combination or
the entity that acquired all or substantially all of the business or assets of
the Company in such Sale (in either case, the “Surviving Company”), or the
ultimate parent entity that has Beneficial Ownership of sufficient voting power
to elect a majority of the board of directors (or analogous governing body) of
the Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination or Sale), and such voting power among the holders thereof
is in substantially the same proportion as the voting power of the Outstanding
Company Voting Securities among the holders thereof immediately prior to the
Business Combination or Sale, (B) no Person or related group of Persons (other
than any employee benefit plan sponsored or maintained by the Surviving Company
or the Parent Company), is or becomes the beneficial owner, directly or
indirectly, of 50% or more of the total

 

2



--------------------------------------------------------------------------------

voting power of the outstanding voting securities eligible to elect members of
the board of directors (or the analogous governing body) of the Parent Company
(or, if there is no Parent Company, the Surviving Company) and (C) at least a
majority of the members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) following the consummation of the Business Combination or Sale were
Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination or Sale.

(c)    “Cause” means (i) Executive’s willful and continued failure to perform
Executive’s duties with the Company; (ii) Executive’s willful and continued
failure to follow and comply with the written policies of the Company as in
effect from time to time; (iii) Executive’s willful commission of an act of
fraud or dishonesty resulting in economic or financial injury to the Company;
(iv) Executive’s willful engagement in illegal conduct or gross misconduct;
(v) Executive’s willful breach of this Agreement; or (vi) Executive’s indictment
for, conviction of, or a plea of guilty or nolo contendere to any felony or
other crime involving moral turpitude. No act or failure to act will be treated
as willful if it is done, or omitted to be done, by Executive in good faith and
with a good faith belief that such act or omission was in the best interests of
the Company.

(d)    “Control” (including, with correlative meanings, the terms “Controlled
by” and “under common Control with”), as used with respect to any Person, means
the direct or indirect possession of the power to direct or cause the direction
of the management or policies of such Person, whether through the ownership of
voting securities or by contract.

(e)    “Disability” means Executive would be entitled to long-term disability
benefits under the Company’s long-term disability plan as in effect from time to
time, without regard to any waiting or elimination period under such plan and
assuming for the purpose of such determination that Executive is actually
participating in such plan at such time. If the Company does not maintain a
long-term disability plan, “Disability” means Executive’s inability to perform
Executive’s duties and responsibilities hereunder on a full-time basis for a
consecutive period of one hundred eighty (180) days due to physical or mental
illness or incapacity that is determined to be total and permanent by a
physician selected by the Company or its insurers and reasonably acceptable to
Executive or Executive’s legal representative.

(f)    “Good Reason” means the occurrence, without the consent of Executive, of
either of the following events: (i) any material diminution of, or modification
to, Executive’s title, duties, responsibilities, authorities, or terms of
employment set forth in Section 3 or (ii) any breach by the Company of any of
its material obligations to Executive. Prior to resigning for Good Reason,
Executive shall give written notice to the Company of the facts and
circumstances claimed to provide a basis for such resignation not more than
sixty (60) days following Executive’s knowledge of such facts and circumstances,
and the Company shall have ten (10) business days after receipt of such notice
to cure (and if so cured, Executive shall not be permitted to resign for Good
Reason in respect thereof) and Executive shall resign within ten (10) business
days following the Company’s failure to cure.

(g)    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, unincorporated entity, or
other entity.

 

3



--------------------------------------------------------------------------------

3.    Duties and Responsibilities. The Company hereby employs Executive, and
Executive hereby accepts employment, subject to the terms and conditions
contained herein, during the Term, as the Chief Financial Officer. During the
Term, Executive agrees to be employed by and devote all of Executive’s business
time and attention to the Company and the promotion of its interests and to use
Executive’s best efforts to faithfully and diligently serve the Company;
provided, however, that, to the extent that such activities do not significantly
interfere with the performance of Executive’s duties, services, and
responsibilities under this Agreement, Executive shall be permitted to
(a) manage Executive’s personal, financial, and legal affairs, (b) serve on
civic or charitable boards and committees of such boards and (c) to the extent
approved by the Board of Directors of the Company (the “Board”) pursuant to a
duly authorized resolution of the Board, serve on corporate boards and
committees of such boards. Executive will report solely to the Chief Executive
Officer. Executive will perform such lawful duties and responsibilities as are
commensurate with Executive’s titles and positions, and such other duties and
responsibilities commensurate with Executive’s titles and positions as may be
reasonably requested by the Chief Executive Officer and the Board from time to
time. Executive will have the authority customarily exercised by an individual
serving as an executive of a corporation of the size and nature of the Company.
Executive’s place of employment will be in Dallas, Texas.

4.    Compensation and Related Matters.

(a)    Base Salary. During the Term, Executive shall receive an aggregate annual
base salary (“Base Salary”) at an initial rate of $690,000.00, payable in
accordance with the Company’s applicable payroll practices. Base Salary shall be
reviewed annually by the Board and increased (but not decreased) in the Board’s
sole discretion. References in this Agreement to Base Salary shall be deemed to
refer to the most recently effective annual base salary rate.

(b)    Annual Bonus. During the Term, Executive shall be eligible to receive a
cash bonus (the “Annual Bonus”) for each year (or portion thereof), provided
that, except as otherwise provided herein, Executive has remained employed by
the Company as of the applicable payment date. Executive’s target bonus
opportunity for any particular year (the “Target Bonus”) shall be 100% of Base
Salary, and Executive’s maximum bonus opportunity shall be 200% of the Target
Bonus. The Annual Bonus shall be subject to performance metrics approved by the
Board based on key short-term objectives and shall be at the full discretion of
the Board. Any Annual Bonus shall be paid in the fiscal year following the
fiscal year to which such Annual Bonus relates, at the same as annual bonuses
are paid to all other senior executives.

(c)    Equity Compensation. Executive shall be entitled to receive equity
compensation awards as described in Exhibit A.

(d)    Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans (including, without limitation, life insurance)
and programs and receive perquisites that are provided by the Company from time
to time for its senior executives generally, subject to the terms and conditions
of such plans and programs, as they may be amended from time to time, and
commensurate with Executive’s position. During the Term, Executive shall be
entitled to up to $15,000 per year for tax and financial planning.

 

4



--------------------------------------------------------------------------------

(e)    Business Expense Reimbursements. During the Term, the Company shall
promptly reimburse Executive for Executive’s reasonable and necessary business
expenses in accordance with the Company’s then-prevailing policies and
procedures for expense reimbursement (which shall include appropriate
itemization and substantiation of expenses incurred).

(f)    Indemnification. The Company shall indemnify and hold harmless Executive,
to the fullest extent permitted by law and the Company’s governing documents,
against all claims, expenses, damages, liabilities, and losses incurred by
Executive (whether before or after the Effective Date) by reason of the fact
that Executive is or was, or had agreed to become, a consultant, director,
officer, employee, agent, or fiduciary of the Company or any of its subsidiaries
or Affiliates or predecessors of any of the foregoing, or any benefit plan of
any of the foregoing, or is or was serving at the request of the Company as a
consultant, director, officer, partner, venturer, proprietor, trustee, employee,
agent, fiduciary, or similar functionary of another corporation, partnership,
joint venture, business, person, trust, employee benefit plan, or other entity.
The Company shall provide Executive with customary directors’ and officers’
liability insurance coverage both during and after the Term with regard to
matters occurring during employment or while otherwise providing services to, or
serving at the request of, the Company or any of its subsidiaries or Affiliates,
or any benefit plan of any of the foregoing, which coverage shall be at a level
at least equal to the greatest level being maintained at such time for any
current officer or director and shall continue until such time as suits can no
longer be brought against Executive as a matter of law. Executive will be
entitled to advancement of expenses in connection with any claim in the same
manner and to the same extent to which any other officer or director of the
Company is entitled. Notwithstanding the foregoing, the Company shall not be
required to indemnify or advance expenses to Executive in connection with
(i) any dispute in connection with this Agreement or Executive’s employment
hereunder; (ii) any action, claim, or proceeding initiated by Executive against
the Company unless such action, claim, or proceeding is approved in advance by
the Board in writing or (iii) any liabilities, damages, claims or expenses
incurred that are attributable to Executive’s fraud, bad faith, willful
misconduct, or gross negligence.

5.    Termination of Employment. (a) Executive’s employment under this Agreement
may be terminated by either party at any time and for any reason; provided,
however, that Executive shall be required to give the Company at least sixty
(60) days’ advance written notice of any voluntary resignation of Executive’s
employment hereunder (other than resignation for Good Reason, which shall be
subject to the notice provisions set forth in Section 2(f)) (and in such event
the Company in its sole discretion may elect to accelerate Executive’s date of
termination of employment, it being understood that such termination shall still
be treated as a voluntary resignation without Good Reason for purposes of this
Agreement). Notwithstanding the foregoing, Executive’s employment shall
terminate automatically upon Executive’s death.

(b)    Following any termination of Executive’s employment under this Agreement,
except as provided under Sections 5(c), 5(d), and 5(e), the obligations of the
Company to pay or provide Executive with compensation and benefits under
Section 4 shall cease, and the Company shall have no further obligations to
provide compensation or benefits to

 

5



--------------------------------------------------------------------------------

Executive hereunder, except (i) for payment of any accrued but unpaid Base
Salary and any accrued but unused vacation and for payment of any unreimbursed
expenses under Section 4(e), in each case accrued or incurred through the date
of termination of employment, payable as soon as practicable and in all events
within thirty (30) days following the date of termination of employment, (ii) as
explicitly set forth in any other benefit plans, programs, or arrangements
applicable to terminated employees in which Executive participates (including,
without limitation, equity award agreements), other than severance plans or
policies, and (iii) as otherwise expressly required by applicable law. For the
avoidance of doubt, except as otherwise provided below, any Unpaid Annual Bonus
(as defined below) is forfeited if Executive’s employment is terminated for any
reason.

(c)    If Executive’s employment under this Agreement is terminated (i) by the
Company without Cause (other than due to death or Disability), (ii) by Executive
for Good Reason, or (iii) due to expiration of the Term on the Expiration Date
as a result of the Company delivering a notice of non-renewal as contemplated by
Section 1, in addition to the payments and benefits specified in Section 5(b),
Executive shall be entitled to receive: (i) severance pay in an aggregate amount
(the “Severance Pay”) equal to, two times (2x) the sum of (A) Base Salary plus
(B) (x) Target Bonus, if such termination of employment occurs prior to the
second (2nd) anniversary of the Effective Date, or (y) the prior year’s Annual
Bonus, if such termination of employment occurs on or after the second (2nd)
anniversary of the Effective Date; (ii) a prorated Annual Bonus in respect of
the fiscal year of termination equal to the product of (x) the amount of Annual
Bonus that would have been payable to Executive had Executive’s employment not
so terminated based on actual performance measured through the fiscal year of
termination, and (y) a fraction, the numerator of which is the number of days
elapsed in the Company’s fiscal year in which the termination occurs through
such termination and the denominator of which is the number of days in such
fiscal year (the “Prorated Bonus”); (iii) any accrued but unpaid Annual Bonus in
respect of the fiscal year prior to the fiscal year of termination (the “Unpaid
Annual Bonus”); and (iv) continued health insurance benefits under the terms of
the applicable Company benefit plans for twenty-four (24) months, subject to
Executive’s payment of the cost of such benefits to the same extent that active
employees of the Company are required to pay for such benefits from time to
time; provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans; and provided, further, that to the extent that the provision of
such continuation coverage is not permitted under the terms of the Company
benefit plans or would result in an adverse tax consequence to the Company, the
Company may alternatively provide Executive with a monthly cash payment in an
amount equal to the applicable COBRA premium that Executive would otherwise be
required to pay to obtain COBRA continuation coverage for such benefits for
twenty-four (24) months (assuming that COBRA continuation coverage were
available for such period) (minus the cost of such benefits to the same extent
that active employees of the Company are required to pay for such benefits from
time to time) (the “Healthcare Severance Benefits”), commencing as provided in
Section 23(c). The Severance Pay shall be paid in equal installments during the
twenty-four (24) month period following Executive’s termination in accordance
with the Company’s regular payroll practices, but no less frequently than
monthly, and commencing as provided in Section 23(c) below. The Unpaid Annual
Bonus shall be paid on the date bonuses are paid to other executives during the
fiscal year of Executive’s termination and the Prorated Bonus shall be paid on
the date bonuses are paid to other executives of the Company in the year
following the fiscal year of Executive’s termination.

 

6



--------------------------------------------------------------------------------

(d)    Notwithstanding anything herein to the contrary, if at any time within
eighteen (18) months following a Change in Control, Executive’s employment under
this Agreement is terminated (i) by the Company without Cause (other than due to
death or Disability), (ii) by Executive for Good Reason, or (iii) due to
expiration of the Term on the Expiration Date as a result of the Company
delivering a notice of non-renewal as contemplated by Section 1, then Executive,
in lieu of any of the amounts and benefits described in Section 5(c) and in
addition to the payments and benefits specified in Section 5(b), shall be
entitled to receive (i) the Unpaid Annual Bonus, (ii) 2.99 times the sum of
(A) Base Salary plus (B) Target Bonus (the “CIC Severance Pay”), (iii) the
product of (x) the Target Bonus, and (y) a fraction, the numerator of which is
the number of days elapsed in the Company’s fiscal year in which the termination
occurs through such termination and the denominator of which is the number of
days in such fiscal year (the “Prorated CIC Bonus”), and (iv) the Severance
Benefits for twenty-four (24) months (as described above and commencing as
provided in Section 23(c)). The CIC Severance Pay and the Prorated CIC Bonus
shall be paid in cash in a lump sum on the first payroll following the
satisfaction of the Release Condition, subject to Section 23(c); provided,
however, if the Change in Control does not constitute a “change in the ownership
or effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”), the portion of the CIC Severance Pay that is not in excess of the
Severance Pay that would have been payable upon such termination if Section 5(c)
applied shall be paid to Executive in equal monthly installments during the
twenty-four (24) month period following Executive’s termination in accordance
with the Company’s regular payroll practices, but no less frequently than
monthly, and commencing as provided in Section 23(c) below, and the portion of
the CIC Severance Pay in excess of such amount shall be paid to Executive in a
lump sum 60 days after the consummation of the Change in Control. The Unpaid
Annual Bonus shall be paid on the date bonuses are paid to other executives
during the fiscal year of Executive’s termination.

(e)    If Executive’s employment under this Agreement is terminated due to death
or Disability, in addition to the payments and benefits specified in
Section 5(b), Executive shall be entitled to receive (i) the Prorated Bonus,
paid on the date bonuses are paid to other executives of the Company in the year
following the fiscal year of Executive’s termination and (ii) the Unpaid Annual
Bonus, paid on the date bonuses are paid to other executives of the Company in
the fiscal year of Executive’s termination.

(f)    Executive’s entitlement to the payments and benefits set forth in
Sections 5(c) and 5(d) shall be conditioned upon Executive’s having provided an
irrevocable waiver and release of claims in favor of the Company, its
Affiliates, their respective predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents, or representatives of any of the foregoing
(collectively, the “Released Parties”), substantially in the form attached
hereto as Exhibit B (the “Release”), that has become effective in accordance
with its terms within sixty (60) days following Executive’s termination of
employment (the “Release Condition”), and Executive’s continued compliance with
Sections 6 and 7 hereof.

 

7



--------------------------------------------------------------------------------

(g)    Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from the Board and any committees
thereof, and, if applicable, from the board of directors (and any committees
thereof) of any Affiliate of the Company to the extent Executive is then serving
thereon. The Company’s obligations to make the payments provided for in this
Agreement are subject to set-off for any undisputed amounts owed by Executive,
to the extent permitted by Section 409A (as defined below) and any Company
clawback policy.

(h)    The payment of any amounts accrued under any benefit plan, program, or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program, or arrangement, and any elections Executive has made
thereunder.

(i)    Following any termination of Executive’s employment, Executive shall have
no obligation to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement. There shall be no offset against amounts due Executive under
this Agreement on account of any remuneration attributable to later employment,
consultancy, or other remunerative activity of Executive.

6.    Confidential Information.

(a)    Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined below), that Executive may develop
Confidential Information for the Company or its Affiliates and that Executive
may learn of Confidential Information during the course of Executive’s
employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and shall not
disclose to any Person or use, other than as required by applicable law or for
the proper performance of Executive’s duties and responsibilities to the Company
and its Affiliates, any Confidential Information obtained by Executive incident
to Executive’s employment or other association with the Company or any of its
Affiliates. Executive understands that this restriction shall continue to apply
after Executive’s employment terminates, regardless of the reason for such
termination.

(b)    All documents, records, tapes, and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by Executive, shall be the sole and exclusive property
of the Company and its Affiliates. Executive shall safeguard all Documents and
shall surrender to the Company at the time Executive’s employment terminates, or
at such earlier time or times as the Company may specify, all Documents then in
Executive’s possession or control. Executive shall immediately return such
Documents and other property to the Company upon the termination of Executive’s
employment and, in any event, at the Company’s request. Executive further agrees
that any property situated on the premises of, and owned by, the Company or its
Affiliates, including disks and other storage media, filing cabinets, or other
work areas, is subject to inspection by the Company’s personnel at any time with
or without notice.

 

8



--------------------------------------------------------------------------------

(c)    Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Securities and
Exchange Commission (“SEC”). Executive further understands that this Agreement
does not limit Executive’s ability to communicate with the SEC or otherwise
participate in any investigation or proceeding that may be conducted by the SEC,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Executive’s right to receive an award for
information provided to the SEC. This Section 6(c) applies only for the period
of time that the Company is subject to the Dodd-Frank Act.

(d)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by others with whom they compete
or do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in whole or in part or not, which, if
disclosed by the Company or its Affiliates would assist in competition against
them. Confidential Information includes, without limitation, such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) all products
planned, researched, developed, tested, manufactured, sold, licensed, leased or
otherwise distributed or put into use by the Company and its Affiliates,
together with all services provided or planned by the Company or any of its
Affiliates, during Executive’s employment, (iii) the costs, sources of supply,
financial performance and strategic plans of the Company and its Affiliates,
(iv) the identity and special needs of the customers of the Company and its
Affiliates and (v) the people and organizations with whom the Company and its
Affiliates have business relationships and those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates have received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.

7.    Restricted Activities. Executive agrees that some restrictions on
Executive’s activities during and after Executive’s employment are necessary to
protect the goodwill, Confidential Information, and other legitimate interests
of the Company and its Affiliates. Following the Effective Date, the Company
will provide Executive with access to and knowledge of Confidential Information
and trade secrets and will place Executive in a position of trust and confidence
with the Company, and Executive will benefit from the Company’s goodwill. The
restrictive covenants below are necessary to protect the Company’s legitimate
business interests in its Confidential Information, trade secrets and goodwill.
Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company and that the Company
would be irreparably harmed if Executive violates the restrictive covenants
below. In recognition of the consideration provided to Executive as well as the
imparting to Executive of Confidential Information, including trade secrets, and
for other good and valuable consideration, Executive hereby agrees as follows:

(a)    While Executive is employed by the Company and for twenty-four
(24) months after Executive’s employment terminates for any reason, whether
before or after the Expiration Date (in the aggregate, the “Non-Competition
Period”), Executive shall not, directly or indirectly, whether as owner,
partner, investor (other than a passive investor of less than 5% in a publicly
traded company), consultant, agent, employee, co-venturer, or otherwise,
(i) compete with the business of the Company or any of its subsidiaries in any
location where the Company

 

9



--------------------------------------------------------------------------------

or its subsidiaries conducts business (a “Competitive Business”) or
(ii) undertake any planning for any Competitive Business. With respect to the
portion of the Non-Competition Period that follows Executive’s termination of
employment, the determination of whether a business is a Competitive Business
shall be made based on the scope and location of the businesses conducted or
planned to be conducted by the Company and its subsidiaries as of the date of
such termination.

(b)    Executive agrees that, during Executive’s employment with the Company,
Executive will not undertake any outside activity, whether or not competitive
with the business of the Company or its Affiliates, that would reasonably give
rise to a conflict of interest or otherwise interfere with Executive’s duties
and obligations to the Company or any of its Affiliates.

(c)    Executive further agrees that, during the Non-Competition Period,
Executive will not solicit, hire, or attempt to solicit or hire any employee of
the Company or any of its Affiliates (or any individual who was employed by the
Company or any of its Affiliates during the one (1) year period prior to
Executive’s termination), assist in such hiring by any Person, encourage any
such employee to terminate his or her relationship with the Company or any of
its Affiliates, or solicit or encourage any customer, client, or vendor of the
Company or any of its Affiliates to terminate or diminish its relationship with
them, or, in the case of a customer, to conduct with any Person any business or
activity which such customer conducts with the Company or any of its Affiliates.

(d)    Executive shall not, whether in writing or orally, malign, denigrate, or
disparage the Company or its Affiliates, or their respective predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents, or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light. The Company
shall direct its directors and officers not to, whether in writing or orally,
malign, denigrate, or disparage Executive with respect to any of Executive’s
past or present activities, or otherwise publish (whether in writing or orally)
statements that are intended to portray Executive in an unfavorable light.

(e)    Executive’s and the Company’s obligations under this Section 7, as
applicable, shall continue beyond the termination of Executive’s employment with
the Company.

8.    Notification Requirement. Through and up to the conclusion of the
Non-Competition Period, Executive shall give notice to the Company of each new
business activity he plans to undertake, at least seven (7) days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of Executive’s
business relationship(s) and position(s) with such Person.

9.    Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s services for the Company (including, but not limited to,
any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements,

 

10



--------------------------------------------------------------------------------

discoveries, inventions, ideas, source and object codes, programs, writing and
other works of authorship) resulting from services performed while an employee
of the Company and any works in progress, whether or not patentable or
registrable under copyright or similar statutes, that were made, developed,
conceived, or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright, and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized, or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under the immediately preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title, and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized, or developed, to the Company, and the
Company shall have the right to use the same in perpetuity throughout the
universe in any manner determined by the Company without any further payment to
Executive whatsoever. As to any Invention that Executive is required to assign,
Executive shall promptly and fully disclose to the Company all information known
to Executive concerning such Invention.

(b)    Executive agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and patent
applications or assignments. To the extent that Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 9(b) is subject to and shall not be deemed to
limit, restrict, or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive shall execute,
verify, and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, Executive shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. Executive’s obligations under this Section 9 shall
continue beyond the termination of Executive’s employment with the Company.

(c)    Executive hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

10.    Remedies and Injunctive Relief. Executive acknowledges that a violation
by Executive of any of the covenants contained in Sections 6, 7, 8, or 9 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this

 

11



--------------------------------------------------------------------------------

Agreement to the contrary, the Company shall be entitled (without the necessity
of showing economic loss or other actual damage) to injunctive relief (including
temporary restraining orders, preliminary injunctions, and permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in Sections 6, 7, 8, or 9 in addition
to any other legal or equitable remedies it may have. The preceding sentence
shall not be construed as a waiver of the rights that the Company may have for
damages under this Agreement or otherwise, and all of the Company’s rights shall
be unrestricted.

11.    Representations; Advice of Counsel. (a) Executive represents, warrants,
and covenants that as of the date hereof: (i) Executive has the full right,
authority, and capacity to enter into this Agreement and perform Executive’s
obligations hereunder, (ii) Executive is not bound by any agreement that
conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, and
(iii) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment,
or agreement to which Executive is subject.

(b)    Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees, or
agents that are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.

(c)    The Company represents, warrants, and covenants that as of the date
hereof: (i) the Company has the full right, authority, and capacity to enter
into this Agreement and perform the Company’s obligations hereunder, (ii) the
Company is not bound by any agreement that conflicts with or prevents or
restricts the full performance of the Company’s obligations to Executive
hereunder during or after the Term, and (iii) the execution and delivery of this
Agreement shall not result in any breach or violation of, or a default under,
any existing obligation, commitment, or agreement to which the Company is
subject.

12.    Cooperation. Executive agrees that, upon reasonable notice and without
the necessity of the Company’s obtaining a subpoena or court order, Executive
shall provide reasonable cooperation in connection with any suit, action, or
proceeding (or any appeal from any suit, action, or proceeding), and any
investigation or defense of any claims asserted against the Company or its
Affiliates, that relates to events occurring during Executive’s employment with
the Company and its Affiliates as to which Executive may have relevant
information (including but not limited to furnishing relevant information and
materials to the Company or its designee and providing testimony at depositions
and at trial); provided, that with respect to such cooperation occurring
following termination of employment, the Company shall reimburse Executive for
expenses reasonably incurred in connection therewith.

13.    Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, non-U.S., and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

 

12



--------------------------------------------------------------------------------

14.    Assignment. Neither the Company nor Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party; provided, that the Company may
assign its rights under this Agreement without the consent of Executive to a
successor to substantially all of the business of the Company in the event that
the Company shall effect a reorganization, consolidate with or merge into any
other corporation, partnership, organization, or other entity, or transfer all
or substantially all of its properties or assets to any other corporation,
partnership, organization, or other entity. This Agreement shall inure to the
benefit of and be binding upon the Company and Executive, and their respective
successors, executors, administrators, heirs, and permitted assigns.

15.    Governing Law; No Construction Against Drafter. This Agreement shall be
deemed made in the State of Delaware, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Delaware without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.

16.    Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submit to the exclusive jurisdiction of the federal courts located within the
State of Delaware (or, if subject matter jurisdiction in such courts are not
available, in any state court located within the State of Delaware) over any
dispute arising out of or relating to this Agreement. Except as otherwise
specifically provided in this Agreement, the parties undertake not to commence
any suit, action or proceeding arising out of or relating to this Agreement in a
forum other than a forum described in this Section 16(a); provided, however,
that nothing herein shall preclude either party from bringing any suit, action,
or proceeding in any other court for the purpose of enforcing the provisions of
this Section 16 or enforcing any judgment obtained by either party.

(b)    The agreement of the parties to the forum described in Section 16(a) is
independent of the law that may be applied in any suit, action, or proceeding,
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action, or
proceeding brought in an applicable court described in Section 16(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action, or proceeding brought in any
applicable court described in Section 16(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.

(c)    The parties hereto irrevocably consent to the service of any and all
process in any suit, action, or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 20.

 

13



--------------------------------------------------------------------------------

(d)    Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action, or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent, or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit, or proceeding, seek to enforce the foregoing waiver,
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 16(d).

(e)    Each party shall bear his or her or its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement.

17.    Amendment; No Waiver; Severability. (a) No provisions of this Agreement
may be amended, modified, waived, or discharged except by a written document
signed by Executive and a duly authorized officer of the Company (other than
Executive). The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No failure or
delay by either party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

(b)    If any term or provision of this Agreement is invalid, illegal, or
incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any provision of Sections 6 through 10 (whether in whole or in part) is void or
constitutes an unreasonable restriction against Executive, such provision shall
not be rendered void but shall be deemed modified to the minimum extent
necessary to make such provision enforceable for the longest duration and the
greatest scope as such court may determine constitutes a reasonable restriction
under the circumstances. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal, or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

18.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.

 

14



--------------------------------------------------------------------------------

19.    Survival. The rights and obligations of the parties under the provisions
of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

20.    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified, or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one (1) business day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):

 

If to the Company:    Vistra Energy    Attn: General Counsel and Corporate
Secretary    6555 Sierra Drive    Irving, Texas 75039 If to Executive:    At the
most recent address on file in the Company’s records.

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

21.    Headings and References. The headings of this Agreement are inserted for
convenience only, and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

22.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

23.    Section 409A. (a) For purposes of this Agreement, “Section 409A” means
Section 409A of the Code, and the Treasury Regulations promulgated thereunder
(and such other Treasury or Internal Revenue Service guidance) as in effect from
time to time. The parties intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A or exempt from Section 409A.

 

15



--------------------------------------------------------------------------------

(b)    Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) (as determined in accordance with the
methodology established by the Company as in effect on the date of Executive’s
“separation from service” (within the meaning of Treasury Regulations §
1.409A-1(h)), (ii) amounts or benefits under this Agreement or any other
program, plan, or arrangement of the Company or a controlled group affiliate
thereof are due or payable on account of separation from service, and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof: payments hereunder that are “deferred compensation” subject to
Section 409A that would be made to Executive prior to the date that is six
(6) months after the date of Executive’s separation from service shall be made
within 10 business days after such six (6) month date or, if earlier, ten
(10) days following the date of Executive’s death; following any applicable
delay, all such delayed payments, without interest will be paid in a single lump
sum on the earliest permissible payment date.

(c)    Except to the extent required to be delayed pursuant to Section 23(b),
any payment or benefit due or payable on account of Executive’s separation from
service to which this Section 23(c) applies shall be paid or commence, as
applicable, upon the first scheduled payroll date immediately after the date the
Release Condition is satisfied (the “Release Effective Date”); provided that, to
the extent that such payment or benefit represents a “deferral of compensation”
within the meaning of Section 409A and the sixty (60) day period following
Executive’s separation from service spans two (2) taxable years, payment shall
not be made or commence prior to January 1 of the second taxable year. The first
such cash payment shall include payment of all amounts that otherwise would have
been due prior to the Release Effective Date under the terms of this Agreement
applied as though such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
Executive’s termination of employment.

(d)    Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulations §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A, and shall be paid under any such
exception to the maximum extent permitted. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment,” “termination,” or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

(e)    Notwithstanding anything to the contrary in this Agreement, any payment
or benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the

 

16



--------------------------------------------------------------------------------

second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided, further, that such expenses are
reimbursed no later than the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs. To the
extent that any indemnification payment, expense reimbursement, or provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one (1) calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses to the extent permitted by
Section 409A), such indemnification, reimbursement, or in-kind benefits shall be
provided for the period set forth in this Agreement, or if no such period is set
forth, during Executive’s lifetime, in no event shall any indemnification
payment or expenses be reimbursed after the last day of the calendar year
following the calendar year in which Executive incurred such indemnification
payment or expenses, and in no event shall any right to indemnification payment
or reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
May 28, 2019, to be effective as of the Effective Date stated above.

 

VISTRA ENERGY CORP.

/s/ Curtis A. Morgan

Curtis A. Morgan Chief Executive Officer DAVID CAMPBELL

  /s/ David Campbell

 

17



--------------------------------------------------------------------------------

Exhibit A

 

OIP:    Equity awards to be subject to the terms of the Company’s Omnibus
Incentive Plan. Initial Equity Award:    Upon or as soon as practicable after
the Effective Date, the Company will award Executive restricted stock units and
stock options to purchase shares of the Company’s common stock, with an
aggregate grant date fair market value as determined by the Board for accounting
purposes of $2,500,000.00. Such restricted stock units or stock options, as
applicable, to vest ratably over 3 years (33.3% each year). Allocation of award
shall be 50% restricted stock units and 50% stock options. Annual Equity Awards:
   Executive will be granted annual equity awards in an amount determined by the
Board. Such awards may be in the form of options, restricted stock units,
performance shares, or any other form as approved by the Board. Involuntary
Termination Without Cause / Resignation for Good Reason / Non-Renewal of Term by
the Company:    Subject to delivery (and non-revocation) of the Release and
continued compliance with Sections 6 and 7 of this Agreement, accelerated
vesting of the portion of Executive’s outstanding equity awards that would have
vested in the 12 months following termination had Executive remained employed
(fully vested options to remain exercisable for 90 days following termination
or, if Executive is subject Section 16 of the Exchange Act as of such
Termination, 180 days from the date of such termination (or until the option’s
regular expiration date, if shorter)). Termination with Cause / Resignation
Without Good Reason / Non-Renewal of the Term by Executive    All options and
other outstanding awards (unvested and vested) are forfeited upon a termination
for Cause. On any other termination, Executive will retain all vested awards
(forfeits unvested), and vested options remain exercisable for 30 days following
termination or, if Executive is subject Section 16 of the Exchange Act as of
such Termination, 180 days from the date of such termination (or until the
option’s regular expiration date, if shorter). Death / Disability    Accelerated
vesting of the portion of Executive’s equity awards that would have vested in
the 12 months following termination had he remained employed (fully vested
options to remain exercisable for one year following termination (or until the
option’s regular expiration date, if shorter)). Involuntary Termination Without
Cause / Resignation for Good Reason / Non-Renewal of Term by the Company
Following a Change in Control:    All equity awards that were outstanding at the
time of the Change in Control will vest upon such termination.



--------------------------------------------------------------------------------

Exhibit B

Release of Claims

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, proceedings, obligations, debts, accounts, attorneys’
fees, judgments, losses, and liabilities, of whatsoever kind or nature, in law,
in equity, or otherwise. Capitalized terms used but not defined in this Release
will have the meanings given to them in the employment agreement effective
June 5, 2019, between Vistra Energy Corp. (the “Company”) and David Campbell
(my “Employment Agreement”).

For and in consideration of the severance payments and benefits, and other good
and valuable consideration, I, for and on behalf of myself and my executors,
heirs, administrators, representatives, and assigns, hereby agree to release and
forever discharge the Company and each of its direct and indirect parent and
subsidiary entities, and all of their respective predecessors, successors, and
past, current, and future parent entities, affiliates, subsidiary entities,
investors, directors, shareholders, members, officers, general or limited
partners, employees, attorneys, agents, and representatives, and the employee
benefit plans in which I am or have been a participant by virtue of my
employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims that I have or may have had against the
Company Releasees based on any events or circumstances arising or occurring on
or prior to the date hereof and arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever my employment by or
service to the Company or the termination thereof, including without limitation
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, intentional
infliction of emotional distress, whistleblowing, or liability in tort, and
claims of any kind that may be brought in any court or administrative agency,
and any related claims for attorneys’ fees and costs, including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law. I
agree further that this Release may be pleaded as a full defense to any action,
suit, arbitration, or other proceeding covered by the terms hereof that is or
may be initiated, prosecuted, or maintained by me or my descendants, dependents,
heirs, executors, administrators, or assigns. By signing this Release, I
acknowledge that I intend to waive and release all rights known or unknown that
I may have against the Company Releasees under these and any other laws.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws



--------------------------------------------------------------------------------

listed in the preceding paragraph and that I have not filed any claim against
any of the Releasees before any local, state, federal, or foreign agency, court,
arbitrator, mediator, arbitration or mediation panel, or other body (each
individually a “Proceeding”). I (i) acknowledge that I will not initiate or
cause to be initiated on my behalf any Proceeding and will not participate in
any Proceeding, in each case, except as required by law or to the extent such
Proceeding relates to a claim not waived hereunder; and (ii) waive any right
that I may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”), except in each case to the
extent such Proceeding relates to a claim not waived hereunder. Further, I
understand that, by executing this Release, I will be limiting the availability
of certain remedies that I may have against the Company and limiting also my
ability to pursue certain claims against the Company Releasees.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.

Notwithstanding the generality of the foregoing, I do not release (i) claims to
receive my severance payments and benefits in accordance with the terms of the
Employment Agreement, (ii) claims with respect to benefits to which I am
entitled under the employee benefit and compensation plans of the Company and
its affiliates, including any rights to equity, (iii) claims to indemnification,
or (iv) claims that cannot be waived by law. Further, nothing in this Release
shall prevent me from (i) initiating or causing to be initiated on my behalf any
claim against the Company before any local, state, or federal agency, court, or
other body challenging the validity of the waiver of my claims under the ADEA
(but no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.

I acknowledge that I have been given at least [21]/[45] days in which to
consider this Release. I acknowledge further that the Company has advised me to
consult with an attorney of my choice before signing this Release, and I have
had sufficient time to consider the terms of this Release. I represent and
acknowledge that if I execute this Release before [21]/[45] days have elapsed, I
do so knowingly, voluntarily, and upon the advice and with the approval of my
legal counsel (if any), and that I voluntarily waive any remaining consideration
period.

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Company at its principal place of business within the seven-day period.

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to the severance
payments and benefits unless this Release is effective on or before the date
that is sixty (60) days following the date of my termination of employment.



--------------------------------------------------------------------------------

I hereby agree to waive any and all claims to re-employment with the Company or
any of its affiliates and affirmatively agree not to seek further employment
with the Company or any of its affiliates.

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void,
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

This Release will be governed in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of law. Any dispute
or claim arising out of or relating to this Release or claim of breach hereof
will be brought exclusively in the federal and state courts located within
Delaware. By execution of this Release, I am waiving any right to trial by jury
in connection with any suit, action, or proceeding under or in connection with
this Release.

 

 

David Campbell

 

DATE